DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s claims filed 11/16/2021. Claims 1-25 are currently pending. 
Terminal Disclaimer
The terminal disclaimer filed on 2/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 11,033,706 and U.S. Pat. 11,197,972 have been reviewed and accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art is not found to have suggested the specifics of: the inverted container being configured to move upward from first elevation position when the breathing gas in the inverted container space reaches a hydrostatic delivery pressure and to continue moving upward while a volume of the inverted container space increases, the38Customer No.: 15,614Attorney Docket No.: DHS-0218US01 inverted container being configured to stop moving upward and the gas supply line being configured to stop supplying the breathing gas to the inverted container space when the inverted container reaches a second elevation position; the inhalation line being configured to open to permit a flow of the breathing gas from the inhalation inlet in the inverted container space to the inhalation outlet coupled to the patient, lowering the elevation of the inverted container.
There is not found to be any prior art which anticipates or renders the independent claims obvious with their specific combination of features. The closest prior art is Brawn (U.S. Pat. 3,972,326) and Beyreuther (U.S. Pat. 4,459,983).   Brawn (U.S. Pat. 3,972,326) teaches a positive reinforcement respiratory inhalation device is provided for respiratory therapy used primarily for postsurgical patients.  The device also provides controlled ingestion of liquid.  The respiratory inhalation device includes a container for holding liquid and a first tube projecting through the lid of the 
Beyreuther (U.S. Pat. 4,459,983) teaches an apparatus for reanimating new-born children with at least two stages provided with an inhaling pressure controlling device.  In this apparatus during breathing by blowing pressure, a breathing is possible according to "IPPV+PEEP and CPAP".  The breathing apparatus is of a simple construction and affords high safety for the patient.  The breathing apparatus has in a first breathing stage a water column the maximum pressure of which corresponds to the maximum inhaling pressure.  In the second breathing stage, a choke is connectable to the water column of the first stage.  In one embodiment the choke is removable, in another embodiment it is made of a water column connected in series.  With the second stage higher limited blowing pressures may be used for the lungs.  In order to obtain a constant static pressure upon expiration and a positive pressure at the end of expiration it is possible to secure on the expiration opening of the patient's adaptor another choke which may be identical to the second stage choke. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        2/11/2022

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785